— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered March 23, 1987, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that he was denied a fair trial due to five remarks made by the prosecutor in his protracted closing summation. While several objectionable comments may have exceeded the limits of propriety (see, People v De Long, 134 AD2d 199), the cumulative effect of these comments was harmless in view of the overwhelming evidence of guilt (see, People v Morgan, 66 NY2d 255; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837) and the court’s prompt curative instructions, which were sufficient to dispel whatever prejudicial effect those remarks may have had (People v Gilmore, 135 AD2d 828; People. v Singleton, 109 AD2d 763). Thompson, J. P., Brown, Kunzeman and Rubin, JJ., concur.